         Case 3:17-cv-00772-RDM Document 91 Filed 03/05/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 OLGA DEMYANENKO-TODD,
 KIMBERLY FORCE, and MELISSA
 MILLER, Individually and on Behalf of All
 Others Similarly Situated,                       No. 3:17-cv-00772

                   Plaintiffs,                    (Hon. Robert D. Mariani)
 v.

 NAVIENT CORPORATION, NAVIENT
 SOLUTIONS, INC., and NAVIENT
 SOLUTIONS, LLC,

                   Defendants.


         DEFENDANTS’ NOTICE OF APPEARANCE OF LISA SIMONETTI RE
                      CHANGE OF FIRM AND ADDRESS

       TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
       PLEASE TAKE NOTICE that Lisa M. Simonetti of Greenberg Traurig, LLP, hereby

appears as counsel of record on behalf of Defendants Navient Corporation and Navient

Solutions, LLC, formerly known as Navient Solutions, Inc., and requests that copies of all

notices, motions and other filings be directed to the following address:

            Lisa M. Simonetti
            Email: SimonettiL@gtlaw.com
            GREENBERG TRAURIG, LLP
            1840 Century Park East, Suite 1900
            Los Angeles, CA 90067
            Phone: (310) 586-7700
            Facsimile: (310) 586-7800

Dated: March 5, 2019
                                             By:/s/ Lisa M. Simonetti
                                                     Lisa Simonetti
                                                     GREENBERG TRAURIG, LLP
                                                     Email: SimonettiL@gtlaw.com
                                                     GREENBERG TRAURIG, LLP


ADMIN 34949963v1
         Case 3:17-cv-00772-RDM Document 91 Filed 03/05/19 Page 2 of 3




                                          1840 Century Park East, Suite 1900
                                          Los Angeles, CA 90067
                                          Phone: (310) 586-7700
                                          Facsimile: (310) -586-7800

                                          Defendants Navient Corporation and
                                          Navient Solutions, LLC, formerly known as
                                          Navient Solutions, Inc.

                                          Daniel T. Brier
                                          dbrier@mbklaw.com
                                          Donna A. Walsh
                                          dwalsh@mbklaw.com
                                          Myers Brier & Kelly, LLP
                                          425 Spruce Street, Suite 200
                                          Scranton, PA 18503
                                          T: 570-342-6100
                                          F: 570-342-6147

                                          Defendants Navient Corporation, Navient
                                          Solutions, Inc. and Navient Solutions, LLC




ADMIN 34949963v1
         Case 3:17-cv-00772-RDM Document 91 Filed 03/05/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019 I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system.



                                             /s/ Lisa M. Simonetti
                                             Lisa M. Simonetti
                                             Email: SimonettiL@gtlaw.com
                                             GREENBERG TRAURIG, LLP
                                             1840 Century Park East, Suite 1900
                                             Los Angeles, CA 90067
                                             Phone: (310) 586-7700
                                             Facsimile: (310) -586-7800




ADMIN 34949963v1
